1

2

3

4

5

6

7

8

9

10                       UNITED STATES DISTRICT COURT

11                    EASTERN DISTRICT OF CALIFORNIA

12

13   B.O.L.T., et al.,                 No.   2:14-cv-01588-JAM-DB
14                Plaintiffs,
15        v.                           ORDER DENYING DEFENDANTS MICHAEL
                                       GOOLD AND SCOTT JONES’S MOTION
16   CITY OF RANCHO CORDOVA, et        FOR ATTORNEY FEES
     al.,
17
                  Defendants.
18

19       In July 2014, Bikers of Lesser Tolerance (“B.O.L.T.”) and

20   individual motorcyclists (collectively, “Plaintiffs”) sued the

21   City of Rancho Cordova (“the City”) and police officers

22   (collectively, “Defendants”) for violating their Fourth Amendment

23   rights by citing and arresting motorcyclists for violating

24   California’s helmet law.   Sec. Am. Compl., ECF No. 31. The Court

25   granted Defendants’ Motion for Summary Judgment, Order, ECF No.

26   89, and Defendants now move for attorney fees, Mot., ECF No. 93,

27   which Plaintiffs oppose, Opp’n, ECF No. 94.   For the reasons set

28
                                       1
1    forth below, the Court denies the Motion for Attorney Fees.1

2

3                             I.    DISCUSSION

4         A.   Attorneys’ Fees Under 42 U.S.C. § 1988

5         In a § 1983 action, a district court has discretion to allow

6    the prevailing party an award of reasonable attorney’s fees.     42

7    U.S.C. § 1988(b).   “Authorization for attorneys’ fees under

8    § 1988 is different for prevailing defendants in a civil rights

9    action than for prevailing plaintiffs.”     Legal Servs. of N. Cal.,

10   Inc. v. Arnett, 114 F.3d 135, 141 (9th Cir. 1997).     Prevailing

11   defendants may recover fees only when “the plaintiff’s action was

12   frivolous, unreasonable, or without foundation, even though not

13   brought in subjective bad faith.”     Christianburg Garment Co. v.

14   Equal Employ’t Opportunity Comm’n, 434 U.S. 412, 421 (1978).     “An

15   action becomes frivolous when the result appears obvious or the

16   arguments are wholly without merit.”     Galen v. Cty. of Los

17   Angeles, 477 F.3d 652, 666 (9th Cir. 2007).

18        “The strict nature of the Christiansburg standard is

19   premised on the need to avoid undercutting Congress’ policy of

20   promoting vigorous prosecution of civil rights violations under
21   . . . § 1983.”   Miller v. Los Angeles Cty. Bd. of Educ., 827 F.2d

22   617, 619 (9th Cir. 1987).     The Supreme Court instructs district

23   courts to avoid post hoc reasoning because “[e]ven when the law

24   or the facts appear questionable or unfavorable at the outset, a

25   party may have an entirely reasonable ground for bringing suit.”

26
27   1 This motion was determined suitable for decision without oral
     argument. E.D. Cal. L.R. 230(g). The hearing was scheduled for
28   October 16, 2018.
                                      2
1    Christiansburg, 434 U.S. at 421–22.      “[T]he mere fact that a

2    defendant prevails does not automatically support an award of

3    fees.”   Vernon v. City of Los Angeles, 27 F.3d 1385, 1402 (9th

4    Cir. 1994).

5         Here, the Court does not find that Defendants satisfied the

6    strict standard governing fee awards to prevailing defendants in

7    civil rights cases.   Although Plaintiffs’ claims were

8    unsuccessful and based on an incorrect interpretation of the law,

9    the Court does not find that they were “frivolous, unreasonable,

10   or without foundation.”    Christianburg, 434 U.S. at 421.    Thus,

11   the Court declines to exercise its discretion to award attorney’s

12   fees to Defendants under § 1988.

13

14                              II.   ORDER

15        For the reasons set forth above, the Court DENIES

16   Defendants’ motion.

17        IT IS SO ORDERED.

18   Dated: November 13, 2018

19

20
21

22

23

24

25

26
27

28
                                        3
